ACCEPTED
                                                                                                 04-14-00824-cv
                                                                                      FOURTH COURT OF APPEALS
                                                                                           SAN ANTONIO, TEXAS
                                                                                             3/2/2015 2:34:31 PM
                                                                                                   KEITH HOTTLE
                                                                                                          CLERK

                              CAROLE KING BOYD
                                 ATTORNEY AT LAW
                              15751 HIGHWAY 16 NORTH
                               MEDINA, TEXAS 78055                            FILED IN
                                 TEL: (830) 589-7587                   4th COURT OF APPEALS
                                 FAX: (830) 589-7598                    SAN ANTONIO, TEXAS
                                                                       03/2/2015 2:34:31 PM
                                                                         KEITH E. HOTTLE
                                                                               Clerk

                                             March 2, 2015


Court of Appeal
Fourth Court of Appeals District
Cadena-Reeves Justice Center
300 Dolorosa, Suite 3200
San Antonio, Texas 78205-3037
Attention: Keith E. Hottle, Clerk

               Re: Court of Appeals Numbers: 04-15-0006-CV
                                                04-14-00824-CV
                   Trial Court Case No.:        CV-13-0200356
                   Style: Robert Tyson et als. v. Robert N. Freeman II et als.

Dear Mr. Hottle:

          I was informed by the court that a second appeal needed to be filed and fee paid
since the individual defendants in the underlying case were all severed from the suit. The
three defendants are all agents of the corporate defendant in the district court
case, and were severed by the court, not because they required a separate litigation
independent from the main case, but solely to make the judgments final for appeal
purposes. My initial appeal encompassed all three defendants. I cannot
determine what the second appeal would achieve or which defendants it would include,
nor has the court been able to give me this information. These defendants are not
autonomous or unrelated. They all worked together and all of the same facts and
circumstances apply to each of them. Boren and Yeates were agents of the
corporation, taking direction from Freeman, the manager. There would be no benefit
to two separate appeals and additionally, it would work a financial hardship on
Appellants.

           My motion for consolidation filed January 8th has had no disposition,
yet I received an Order stating that the fee for the second appeal is due today.
Please extend the time for payment until it is known whether a second appeal is
called for and my motion is decided. In the alternative, if I do not hear back from the
court today, I will send my check to the court for payment of the fee which I ask be held
until disposition of my motion.
          I would very much appreciate the Court’s consideration in this matter, as the
appeal is being handled by me without charge to my clients. Even for them to pay an
additional appeals fee is a hardship for them.

         Thank you for your kind attention to this matter.

                                                         Very truly yours,



                                                         Carole K. Boyd
CKB:hs
Cc: C. Dixon Mosty via e-filing
    Stephen Schulte via e-filing